Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 1 of 13

COMMONWEALTH OF MASSACHUSETTS

 

SUFFOLK, ss. SUFFOLK SUPERIOR COURT
C.A. No. 20-
JONATHAN A. AYALA
Plaintiff

Vv

MASS STATE POLICE OFFICER, MATTIE: W
DUNNE, MSP RYAN SCEVIOUR and the
COMMONWEALTH OF MASSACHUSETTS

COMPLAINT AND REQUEST FOR JURY TRIAL

INTRODUCTION

2. Just before Trooper Matthew Dunne made the arrest Ayala heard him tell 8 police
supervisor on the phone, “Sergeant, I got this kid roughed up in front of over 500
people,” (referring to motorists creeping by the scene in heavy traffic) as Dunne sought
advice on what he could arrest Ayala for. He arrested Ayala on two minor charges that
the Worcester District Court threw out the next day.

3. Ayala now brings this action in civil rights ior the use of excessive force, conspiracy in
furtherance of the same and under state law for negligence, assault and battery,
intentional infliction of emotional distress, and malicious prosecution.

TURISDICTION

3. On information and belief each individual party is subject to the jurisdiction of this
Honorable Court, and/or the Court has personal jurisdiction under the Massachusetts

Tort Claims Act,

4, There is no reasonable likelihood that plaintiff's recovery will be leas than or equal to
$25, 0.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 2 of 13

This Honorable Court has original subject matter jurisdiction of the action generally
pursuant to M.G.L. ¢. 212, §§ 3 & 4; it has jurisdiction of any claims that lie for conduct
of a person deemed to have acted as a public employee pursuant to M.G.L. c. 258; and
the Court has concurrent jurisdiction over the federal claims. The Federal claims are
based on 42 U.S.C. § 1983 for violation of his rights under the Fourth and Fourteenth
Amendments to the United States Constitution. Plaintiff also brings this action pursuant
to Massachusetts State Civil Rights Statute, and under the Massachusetts Declaration of

Rights.
VENUE
Venue in this Court is proper per M.G.L. c. 223, § 1 and 258 § 3.'
PARTIES

Plaintiff Jonathan A. Ayala is a resident of the Worcester, Worcester County.
Massachusetts,

Defendant Trooper Matthew Dunne, (“Trooper Dunne”) was at all pertinent times a duly
appointed and sworn Massachusetts State Police Trooper and resides at 400 West Street,
Braintree, Norfolk County Massachusetts,

Defendant Trooper Ryan: Sceviour, (“Trooper Sceviour”) was at all pertinent times a duly
appointed and aworn Massachusetts State Police Trooper and resides at 34 Leland Road,

Marshfield, Plymouth County, Massachusetts.

The Commonwealth of Massachusetts is a sovereign subject to limited liability pursuant
to M.G.L. c. 258 for negligence of its agents, servants, and employees as well as
negligence of its agency the Massachusetts State Police. The Commonwealth's usual and
primary place of business in Boston, Suffolk County, Massachusetts.

Both Trooper Dunne and Sceviour are sued in their individual capacity.
FACTS
Each of the foregoing paragraphs is incorporated as if fully set forth herein.

At all times material to the complaint, the Commonwealth of Massachusetts employed
Troopers Dunne and Sceviour as 4 duly appointed and sworn Massachusetts State Police
("MSP") officers.

 

* Chapter 258 § 3 provides "[A]!] civil actions brought against a public employer on 2 claim for damages
cognizable under this chapter shall be brought In the county where the claimant resides or in the county where
such public employer is situated, except that In the cage of the commonwealth such civil actions ghall be
Brought fa the county where the clatmant resides or in Suffoik county.” Emphasis added.

2
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 3 of 13

i.

At ail pertinent times Trooper Demos and Sceviour acted as alleged in this Complaint
under color of the laws, statutes, ordinances, and/or regulations of the Commonwealth of

Massachusetts,

The incident of September 29,2017

12.

13.

14,
15.
16.

17.

18.

19,

20.

21.

22.

23.
24.

On September 28, 2017, a Thursday, at approximately 4:05 pm, Defendant Trooper
Dunne was on patrol duties from his assigned barracks, State Police Holden and was
operating a marked Massachusetts State Police cruiser.

Trooper Sceviour was also on patrol duties and assigned to the State Police barracks in
Holden, Massachusetts.

Trooper Dunne was observing traffic in Route 290 westbound in the City of Worcester.
At that hour the traffic was bumper-to-bumper and moving slowly.

Trooper Dunne noticed Ayala with his passenger Gonzalez, traveling in the center lane of
the highway.

Trooper Dunne, pulled Ayala over, supposedly because the car he was driving did not
have an inspection sticker.

According to Trooper Dunne’s report and his Statement of Facts in Support of an
application for a criminal complaint filed with the Worcester District Court, he alleged
after secing the car bearing MA registration number 6FL936 he “conducted a routine
CIIS query on the vehicle.”

The CJIS (Massachusetts Department of Criminal! Justice Information Services) search
was anything but routine.

Trooper Dunne did the CJIS query on this vehicle because Ayala’s ethnicity peeked his
interest.

CJIS system manages and administers the Commonwealth's law enforcement
information, criminal enforcement information, criminal records systems as well as
firearms records and the Commonwealth’s post-conviction victim notification program.

According to Dunne’s report, after conducting a “routine” CJIS check of Ayala’s car he
noted the vehicle had been registered on July 28, 2017 but had not been inspected.

Ayala was not the owner of the car was he was driving.

That's when Trooper Dunne initiated a vehicle stop of Mr. Ayala’s car which came to
rest in the westbound breakdown lane just before Exit 18.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 4 of 13

25.

26

27.

28.

29.

30.

31,

32.

33.

34,

35.

36.
37.

38.

39.

Trooper Dunne first approached Ayala and requested his license and registration,

Ayala complied by providing him with his Florida license (FL OLN: A400-42) -89-143-
0) and the vehicle’s registration and explained to Trooper Dunne he did not own the car.

Ayala also explained to Trooper Dunne he lived in Florida but would come to visit
Worcester during the summer.

Demonstrating that the stop or the query was anything but “routine” Trooper Dunne elso
demanded that Ayala’s passenger, Gonzalez, provide him with his identification,

-‘\vala's front passenger, Mr. Gonzalez, also a Hispanic male, was required to provide
Teooper Dunne with his identification which Trooper he Dunne queried with CJIS to
check if he hed a criminal history or a history of warrants,

The contrived excuse given in official reports by Trooper Dunne, for checking on Mr.
Conzalez's driving license in the CJIS was related to the fact Gonzalez“. ..{w]as not
wearing a seatbelt,”

Shortly after he stopped Ayala’s car, Trooper Dunne radioed the State Police and asked
for back-up after he discovered Ayala had a previous closed and dismissed firearm
related charge in the past.

Trooper Dunne would have been privy that his case had been noffe prosequi.

Trooper Dunne alleged in a report Ayala's Florida’s driving license was “suspended”
allegedty for failure to comply with a traffic summons dating back to August of 2014,

Ayala's Plorida license was not suspended and indeed he also had a valid Massachusetts
driver’s license as well.

Trooper Dunne walked towards Ayala to hand him a traffic citation for the inspection
sticker only,

Dunne explained to Ayala what he had to do if he wanted to appeal the ticket.

But that’s when Trooper Sceviour arrived for assistance and approached the passenger
side of Ayale’s vehiole,

As Trooper Sceviour approached the passenger side of the car, Ayala observed Sceviour
had his hand on his service weapon as iF he was ready to draw it.

As Trooper Sceviour looked on the floor behind the passenger compartment he yelled
“Gun, gun” and he drew his weapon.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 5 of 13

40,

4},
42.

43.

45.

47.

48.

49,

30.

31.

53.

54.

55.

Simultaneously, Trooper Dunne also drew and pointed his service weapon in Ayala’s
direction and yelled “Where the fuck is the gun?”

Trooper Dunne told Ayala to put his hands up.

Ayala, petrified by these developments immediately complied and attempted to explain
he did not have e gun.

Trooper Dunne attempted to drag Ayala from the drivers’ window but instead opened the
driver's side door, pulled and yanked Ayala into the right lane of travel of Route 290.

Dunne slammed Ayala face down onto the paved portion of Route 290.

When he slammed Ayala and placed him prone on the ground, Trooper Dunne dug his
knees in Ayala's back and began to punch him in the back of the head and neck area as
he kneed him in his right hip and low back area.

Ayala asked Trooper Dunne to get him out of the road because of the close proximity of
cars traveling on the road.

Once on the ground he pulled his hands behind his back, twisted them and handcuffed his

Ayala was complaint with every request made by Trooper Dunne and there was no need
to use of force on a complaint person,

Trooper Dunne asked to get up from the ground but he couldn't because he hed a left
knes injury.

That's when Trooper Dunne forcefully scooped his arms underneath Ayala's right arm
picked Ayala up and dragged to the front of his orviser by his right shoulder.

Trooper Dunne’s actions injured Ayala’s right shoulder, right hip, right low-back area,
his right wrist area,

The forceful application and the tightening of the handcuffs caused cuts end bleeding to
Ayala’s right wrist as well as swelling to his left wrist,

At the same time Trooper Sceviour pulled out Mr. Gonzalez, handcuffed him and placed
him in the back of his own cruiser.

After removing Ayala and Gonzalez from the car both troopers searched them and found
the pellet gun under the front passenger seat.

They also searched Ayala's phone without a warrant or his consent.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 6 of 13

56.

57,

38.

59.

60.

6k.

62.

63.

65.

66.

67

68.

69.

70.

7h.

They wrote notes from information they extracted from perusing through Ayala's phone.

Trooper Dunne told Ayala wham he had already placed in the back of his SUV cruiser
“You're a fucking idiot.”

Ayala asked Dunne what was his problem.

Trooper Dunne told him if he had told him from the beginning he had a BB-gun in the car
he would have let him drive away.

Ayala told Dunne all he had was a pellet gun and were it was found CO2 cartridges and
pellet cans were visible,

To alt of this Trooper Dunne had not observed and had no basis to believe thai Ayala
conduct met any of the Massachusetts State Police policy criteria that could justify the
use of such force on a subject accused or Suspected of no crime, not fleeing, and whose

conduct could not be reasonably perceived as assaultive or threatening in any way, shape
or form as to any person, including the defendants,

After Defendants completed searching through the car and through Ayala’s phone, Ayala
complained to Trooper Dunne about his tight handcuffs, that he was losing feelings in his
hands.

Ayala asked Trooper Dunne to please loosen his handcuffs, he could not feel his wrist.
Instead of loosening his handcuffs Trooper Dunne told Ayala “shut the fuck up.”

After conducting @ warrantless search of Ayala’s phone, Ayala overheard Trooper Dunne
conversation with one of his superior officers during a phone call that he made.

Ayela heard Trooper Dunne say “Sergeant, I got this kid roughed up in front of over 500
people on the highway.”

Ayala overheard Trooper Dunne discussing with his Sergeant whether he should arrest
Ayala or not.

Ayala overheard Dunne asking the person on the other end of the line “What should I do
with him?”

Trooper Dunne decided he would arrest Ayala and transported him to the State Police
Holden barracks.

Ayala asked Dunne “You're taking me in for what?”

Dunne told him | let you know all your charges during booking,
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 7 of 13

72,
73.

74.

75.

76.

77.

78.

79.

80.

81.
82.

83.
84.

85.

86.

87.

There was no legal justification for any of Defendants’ actions,

No reasonable officer would have assaulted Ayala or would have used the amount of
force employed by Trooper Dunne.

No reasonable officer would have searched through Ayala's phone or arrested him for the
incident,

At all times pertinent to this complaint Trooper Dunne knew that he could only use that
amount of force that was reasonably necessary,

Trooper Dunne also knew that in accordance with Mass. State Police General Orders
UOF- 04 regarding the use of Less Than Lethal Force, striking techniques could be used
when reasonably necessary to achieve compliance or to control an assaultive subject,

He also knew that under Mass State Police General Order UOF-05 governing the use of
force and reports, any time he used a striking technique he was responsible for preparing
8 use of force report.

Trooper Dunne did not prepare a use of force teport in connection with Ayala’s arrest.

Instead, he simply prepared a false, vague, and incomplete police narrative to hide the
level of force he used and was required to document,

Dunne wrote: “I then removed Ayala from the vehicle and handcuffed him. Trooper
Sceviour removed Gonzalez.”

Dunne acknowledged that the handgun found in the car was a “replica pellet gun.”

Ayala was booked at the State Police barracks in Holden and Dunne had difficulties
taking out the tight handcuff because it had cut into Ayala’s right wrist.

To take it off, he had tight it some more so that he could put the key and loosen it.

When he took the handcuff ftom his writs Dunne noticed that the handcuff cut into
Ayala’s right wrist.

Ayala was re-handcuffed to a police bench this tlme on his left wrist only because his
tight hand and wrists was injured.

At the state police barracks Ayala continued to insist his Florida license had not been
suspended.

In fact, Ayala showed his Massachusetts driver's license to Trooper Dunne while at the
barracks.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 8 of 13

89,

90

Ot.

92.

93.

95.

96

97

98.

99

Without any probable cause, Trooper Dunne arrested and maliciously prosecuted Ayala
charging him with unlicensed operation of a motor vehicle.

The missing inspection sticker was not an arrestable offence.

Next day Ayala appeared in the Worcester District Court to respond to charges
unlicensed operation of a motor vebicle and no inspection sticker,

Someone from the Court called the Mass, Dept. of Motor Vehicles and his charged of
unlicensed operation was dismissed prior to arraignment.

On his charge of failing to inspect a motor vehicle, Ayala was found not responsible by
Judge D’Angelo in the Worcester District Court.

 

The Commonwealth of Massachusetts MSP failed to adequately train, supervise, control,
monitor and discipline officers in their use of force and in other key areas of law

enforcement.

The Commonwealth failed to track officers use of force and to regularly evaluate such
incidents and injuries arising therefrom so as to properly assess and control its officers.

The Commonwealth’s failure to properly train included the failure to instruct Trooper
Dunne on the applicable and acceptable police practices, on the applicable law and rules
and procedures concerning the lawful use of force.

At all times pertinent hereto the Commonwealth and the MSP observed a policy, custom,
and usage of failing to exercise discipline and control over the use of force by MSP
officers and did so with deliberate indifference to the rights and well-being of person,
including the plaintiff, whom they knew would become victims of excessive force.

The Commonwealth and the MSP have failed to monitor and contro} the use of force by
MSP officers to assure that force would be used no more often, and to no greater degree,
than was necessary and lawful.

The aforesaid policy effectively allowed officers to operate in the fleld with little
supervision and without effective monitoring and at all times pertinent hereto the
defendant officer was aware that this was the case.

The aforesaid policy and usage of failing to enforce control and accountability for
officers’ use of force was in whole or in part the moving force behind Ayala's injuries as
set forth herein.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 9 of 13

100.

10t.

102.

103.

104,
105.

106.

107.

108.

109.

110.

ith.

112,

The Commonwealth's failure to take corrective or disciplinary action against its officers
upon notice of actions resulted in the excessive use of force in this case.

Ayala’s injuries

As adirect and proximate cause of Defendants’ conduct, Ayala suffered physical and
emotional injuries, described below.

On August 31, 2017 Ayala went to St. Vincent's Hospital and complained of right
shoulder pain, right wrist pain from his handcuffs and arrest, He also complained of
injuries to his left knee, right hip pain and bruising and injuries to his neck.

During his examination he had abrasions, on his right wrists and was experiencing
paresthesia on the right wrist,

Ayala visited an orthopedic surgeon in April 2018 to check on his right shoulder

The surgeon diagnosed Ayala with a disorder of the rotator cuff, As a result of the
unreasonable use of force Ayala reinjured his right shoulder, was diagnosed with a
disorder of the ratator cuff, a superior labral tear from anterior to posterior (“SLAP
lesion”) of the shoulder,

An MRI of the right shoulder confirmed a small SLAP tear, partial thickness, bursal tear
of the supraspinatus, loose bodies in the joint and chondromalacia of the glenoid.

Ayala underwent right shoulder arthroscopic posterior labral repair with posterior
casulorrhaphy.

In addition, he suffered an injury to the ulnar nerve which required a cubital tunnel
release of the medial right elbow and neural lysis of the radial sensory nerve at the level
of the wrist,

He was recently diagnosed by doctors at UMass Memorial Medical Center with ulnar
neurupathy on the right elbow of the right upper extremity and a neuropathy of the tight
nerve.

A recent electromyographic (EMQ) of his right upper extremity showed abnormalities:
ebsent dorsal ulnar cutaneous sensory potential.

On January 20, 2020 Ayata underwent another MRI of his shoulder and right upper
extremity was ordered because of a history of right wrist pain and swelling from an injury
in 2017.

It demonstrated extensor carpi radialis longus and extensor carpi radialis minimal
synovitis.
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 10 of 13

113.

114,

115.

116.

117.

118.

119.

120.

121.
122,

123.

124,

A local orthopedic doctor has recommended a secondary surgery in the elbow region to
remove and stabilize the tricep tendon so that it will not snap medially and cause
discomfort and to assess the ulnar nerve for possible re-transposition and/or sub-muscular

position.

Ayala also incurred medical expenses, approximately over $58,000 in reasonable medical
expenses,

He has also experienced emotional injuries end has experienced physical manifestations
of those injuries.

As a direct and proximate cause of joint actions of all defendants, Ayala suffered
violation of his constitutional rights under the Fourth and Fourteenth Amendment to the
United States Constitution and under the Massachusetts Declaration of Rights, and he
sustained severe physical injury, permanent disability, disfigurement, medical expenses,
pain and suffering, loss of enjoyment of life, emotional trauma, great pain of body and
mind continuing to date as well as loss of time from his usual activities.

COUNT I
42. U.S.C. § 1983: unreasonable force

  

Esch of the foregoing paragraphs is incorporated as if fully set forth herein.

Trooper Dunne acting under color of law used unreasonable force against Ayala
Melendez depriving him of his clearly established right to be free from the use of
unreasonable force under the Fourth Amendment.

Trooper Dunne violated Ayala's constitutional rights by employing unreasonable force.

Both Dunne and Sceviour conducted a non-consensual warrantiess search of Ayala's
phone without probable cause.

Trooper Dunne acted with reckless disregard to Ayala’s constitutional rights.
Trooper Sceviour acted with reckless disregard to Ayala's constitutional rights.

The unreasonable use of force caused Ayala injuries and to experience great pain of body
and mind.

COUNT I
M.G.L. c. 258-Massachusetts Tort Claims Act

Each of the foregoing paragraphs is incorporated es if fully set forth herein.

10
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 11 of 13

125.

126.
127.

128.

129.

130,

131.
132.
133.

b34.
138.

In removing Ayela from the car and taking him into custody Trooper Dunne failed to
apply accepted standards for assessment of risk and the use of force by police, and he
acted with such negligence, carelessness and gross negligence as to needlessly endanger
and injury Ayela.

Sceviour conduct was negligent as well.

The plaintiff, by and through his counsel, on August 21, 2019, presented a claim in
writing to the Massachusetts Attorney General and to the Executive Office of Public
Safety, via service by certified mail, pursuant to M.G.L, c. 258 § 4, for the injuries
complained of herein inflicted by public employees as result of their misconduct and
negiigent conduct by the public employee, Trooper Demos. Exhibit 1.

On August 26, 2019, the Executive Office of Public Safety and Security and the Attorney
General acknowledged receipt of the notice and presentment letter. Exhibit 2.

To date the claim has not been settled or compromised and Ayala's counsel received no
additional correspondence from the Commonwealth of Massachusetts.

Thus, Mr. Ayala complied with all conditions precedent to maintain bring this action in
negligence against the Commonwealth under the Massachusetts Tort Claims Act for
negligent conduct of its employees.

COUNT III

Assault & Battery
Trooper Dunne - Individually
Eech of the foregoing paragraphs is incorporated as if fully set forth herein.

Trooper Dunne committed an assault and battery without reason or cause on Ayala.

Asa direct and proximate result thereof, the plaintiff suffered the injuries described
above,

COUNT IV
Intentional Infliction Emotional Distress

Trooper Dunne - Individually
Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendant’s outrageous actions, coupled with his unreasonable use of force constituted
intentional infliction of emotional distress.

1
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 12 of 13

136,

137

138.
139.

140.

i4]

142.
143.

144,

145,

Defendant’s subjected Ayala.to reprehensible conduct knowingly, intentionally, willfully,
purposely, maliciously and with such reckless disregard of the consequences as to display
a conscious indifference to the danger of harm and injury.

As a direct result of the intentionat conduct of the defendants in this count, Ayala
suffered severe emotional distress and great pain of body and mind and experienced
physical manifestations of his emotional distressed,

COUNT V
Conspiracy

Each of the foregoing paragraphs is Incorporated as if fully set forth herein.

When Troopers Dunne and Sceviour pulled their flrearms and thereby manifested a threat
of the imminent use of deadly force they did so with an understanding previously made
tacitly or explicitly between them that they would lie if need be to justify any use of
excessive force that might ensue by either or both of them.

in beating, abusing, and injuring Ayala notwithstanding that he was compliant and did
not by movement, gesture, or word do anything reasonably perceptible as a threat of
imminent bodily harm, he did go in furtherance of the conspiracy to conceal the use of
unnecessary force and with knowledge that Sceviour had joined with him and would
cooperate in that enterprise.

After Ayala’s arrest Troopers Dunne and Sceviour conspired to concoct and report a false
story regarding the circumstances of the arrest and use of force in order to conceal
evidence of constitutional violations.

COUNT VI

Malicious Prosecution
Each of the foregoing paragraphs is incorporated as [f fully set forth herein.
Trooper Dunne arrest Ayala on the cherge of being an unlicensed driver with actual or
constructive knowledge that these accusations were false and did so solely for the
purpose of hiding his own misconduct without regard for the legal duty of candor that he
owed the court as a police officer or for Ayala’s rights and interests.
The accusations were dismissed as being meritless.

As a direct result of trooper Dunne'’s intentional misconduct in prosecuting him Ayala
suffered further distress and fear of being wrongfully subjected ta legal sanctions.

12
Case 4:20-cv-40127-TSH Document 1-3 Filed 10/08/20 Page 13 of 13

DEMANDS FOR RELIEF

The Plaintiff hereby respectfully requests the following relief:

All compensatory darnages recoverable;

Injunctive relief:

All punitive damages recoverable;

All attomey’s fees, costs and expenses allowable;

Joint and severally liability as to afl defendants;

Strict liability against the owner and handler of the dog for the injuries caused;
All remedies available according to the law of damages for the plaintiff,

Any and all other relief‘as the Court deems just and proper.

PMA Ww Re

 

Respectfully submitted,
JONATHAN A. AYA laintifft
By his attorpeds,

Hector E. Pineiro, BBO # 555315
Robert A. Scott BBO # 648740

Law Office of Hector E. Pineiro, P.C.
807 Main Street

Worcester, MA 01610

Tel. (508) 770-0600

bin@nincirolessl

DATED: August 27, 2020

iE
